Case 1:20-6F-00451-PKE Decument3& Filed 09/24/21 Page i ef 1

LAW OFFICES OF JILL R. SHELLOW

 

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
Ali correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

All Correspondence During COVID Pandemic: fee
E cua t

Post Office Box 612 / Hastings on Hudson, NY 10706 pach one Psentm
LS a

August 25, 2021 for Gere

10/14 ath.

[Os IEE At
BY ECF ONLY oe tee
The Honorable P. Kevin Castel Howton , Pe ae Vm pbose “4
United States District Judge fe rd wr tiorhe fba

Southern District of New York

500 Pearl Street Lb apn Nmm _ Fee Sept aed ~
New York, NY 10007 tz (eaplrte! oe Llorg .

RE: United States v. Lamont Burge, 20-ct-451 (PKC) 7
S © OO ADERE®S |
Dear Judge Castel: e 2.

 

l am writing to request respectfully that Lamont Burge’s sentencing, presently ~/- 2 /
scheduled for September 14, 2021, be adjourned for approximately 30 days. At present it q

appears that I have a matter that is proceeding to trial on September 8, 2021 before the

Honorable Denise L. Cote. See United States ». Careem Joseph, 21-cr-37 (DLC). I have

conferred with Assistant United States Attorney Jacob R. Fiddelman, and the Government

consents to this request.

Thank you for your consideration.

Respectfully submitted,

ye

Jill R. Shellow

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC

 
